DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions, that is required under 35 U.S.C. 121:
I.	Claims 1-6, 19 and 20, drawn to a power fuse for protecting an electrical load, classified in class 29, subclass 756 or Y10T29/53248;
II.	Claims 7-18, drawn to a method of fabricating a power fuse, classified in class 29, subclass 623 or Y10T29/49107.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process such as assembling a fuse element.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
and there would be a serious search and examination burden if restriction were not 
required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

If applicant elects the invention of Group I, a further Restriction is required:
Species I-A:	an embodiment of a power fuse for protecting an electrical load with the limitation of openings, Claim 2, which is lacking in Species I-B to I-D; 
Species I-B: 	an embodiment of a power fuse for protecting an electrical load with the limitation of printing fusible weak spots, Claim 3, which is lacking in Species I-A, I-C & I-D;
Species I-C: 	an embodiment of a power fuse for protecting an electrical load with the limitation of furthering the attachment of coplanar connector sections, Claims 4-6, which is lacking in Species I-A, I-B & I-D;
Species I-D: 	an embodiment of a power fuse for protecting an electrical load with the limitation of a rod, Claim 20, which is lacking in Species I-A to I-C.

If applicant elects the invention of Group II, a further Restriction is required:
Species II-A:	an embodiment of a method of fabricating a power fuse with the limitation of furthering the attachment of coplanar connector sections, Claims 8, 9 & 15, which is lacking in Species II-B to II-F; 
Species II-B: 	an embodiment of a method of fabricating a power fuse with the limitation of a support bridge, Claim 10, which is lacking in Species II-A & II-C to II-F;
Species II-C: 	an embodiment of a method of fabricating a power fuse with the limitation of a single piece of planar substrate, Claims 11-14, which is lacking in Species II-A, II-B & II-D to II-F;
Species II-D: 	an embodiment of a method of fabricating a power fuse with the limitation of openings, Claim 16, which is lacking in Species II-A to II-C, II-E & II-F;
Species II-E: 	an embodiment of a method of fabricating a power fuse with the limitation of printing, Claim 17, which is lacking in Species II-A to II-D & II-F;
Species II-F: 	an embodiment of a method of fabricating a power fuse with the limitation of a pocket, Claim 18, which is lacking in Species II-A to II-E.

This application contains claims directed to the following patentably distinct species: I-A to I-D and II-A to II-F. The species are distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that there is generic Claim 1 & 19 among the species I-A to I-D and another generic Claim 7 among the species II-A to II-F.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of generic claim (within Species I or Species II), applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since the Restriction Requirement is complex and the examiner knows from past experience that a telephone election will not be made, therefore there is no phone call to the applicants and the examiner proceeds directly to a written restriction requirement.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the invention may be made with or without traverse. To preserve 
a right to petition, the election must be made with traverse. If the reply does not 
distinctly and specifically point out supposed errors in the election of invention or 
species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicants traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the invention to be obvious variants or clearly admit on the record that this is the case, before a prior art rejection is processed. In either instance, if the examiner finds one of the invention unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                                                                                                                                                                                                                         July 7, 2022